Per Curiam.
Respondent was admitted to practice by this Court in 1976. He maintains an office for the practice of law in the City of Albany.
By decision dated November 28, 2000, this Court suspended respondent from practice for a period of two years, but stayed the suspension on condition that respondent submit to petitioner quarterly reports by a certified public accountant that he is maintaining his escrow account and preserving client funds in accordance with applicable provisions of the attorney disciplinary rules (Matter of Croak, 277 AD2d 871).
As permitted by the decision, respondent now moves to terminate the suspension period. Petitioner advises that it does not oppose the application and confirms that respondent has complied with the condition of the stayed suspension and that he took and passed the MultiState Professional Responsibility Examination during the suspension period.
We grant respondent’s application and terminate the period of suspension, effective immediately.
Crew III, J.P., Peters, Spain, Carpinello and Lahtinen, JJ., *857concur. Ordered that respondent’s application is granted; and it is further ordered that the period of the stayed suspension imposed by this Court’s decision dated November 28, 2000, is terminated, effective immediately.